United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-1543
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Corey Burgess

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: October 2, 2020
                              Filed: October 7, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Corey Burgess appeals a 24-month prison sentence for violating the
conditions of supervised release. Burgess’s counsel seeks permission to withdraw
and challenges the substantive reasonableness of the sentence. Burgess has also filed
a pro se brief. We affirm.
       We conclude that the sentence is substantively reasonable. See United States
v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (applying an abuse-of-discretion
standard); United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (stating that
a within-Guidelines-range sentence is presumptively reasonable). The record
establishes that the district court1 sufficiently considered the statutory sentencing
factors, 18 U.S.C. §§ 3553(a), 3583(e)(3), and did not rely on an improper factor or
commit a clear error of judgment. See United States v. Larison, 432 F.3d 921, 923–
24 (8th Cir. 2006).

       We further conclude that the district court did not abuse its discretion in
relying on a certified copy of the state-court conviction to prove the violation. See
United States v. Goodon, 742 F.3d 373, 375–76 (8th Cir. 2014) (concluding that the
district court did not abuse its discretion in relying on a certified copy of a conviction
as proof that the defendant violated state law). Nor did the revocation proceedings
violate due process. See id. at 376 (explaining that a defendant “has a limited due
process right in connection with [a] revocation hearing” (internal quotation marks
omitted)); see also Fed. R. Crim. P. 32.1(b) (describing the procedural requirements
for revocation proceedings). Finally, we decline to consider the ineffective-
assistance-of-counsel claim now. See United States v. Ramirez-Hernandez, 449 F.3d
824, 826–27 (8th Cir. 2006) (explaining that ineffective-assistance-of-counsel
claims “are usually best litigated in collateral proceedings”). Accordingly, we affirm
the judgment and grant counsel permission to withdraw.
                         ______________________________




      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                           -2-